DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 17 and 34 are objected to because of the following informalities:  
Claim 17 should be amended as follows:
17. (Currently Amended) A device comprising: 
at least one radiographic imaging system; 
a computer associated with the at least one radiographic imaging system; 
the computer storing base relationship data representative of a mathematical relationship derived from a plurality of flux levels of a plurality of previously obtained radiographic images; 
the computer operable to determine one or more scaling parameters using at least one contrast value of an image relative to a-one or more of a selected contrast references 
the computer operable to scale an image quality metric of a plurality of objects in the plurality of previously obtained radiographic images using the one or more scaling parameters; 

the computer operable to associate image quality metrics correspondingly with the plurality of flux levels of the plurality of previously obtained radiographic images in accordance with the base relationship data; 
the computer operable to store the base relationship data; 
the computer operable to store image quality selection data corresponding to the scaled image quality metric of the plurality of objects in the plurality of previously obtained radiographic images; Page 3 of 23Application No. 16/744,401 Response to Office Action dated 12/24/2020 
the computer operable to calculate a unique dose control signal for at least one radiographic imaging operation in accordance with an application of the image quality selection data to corresponding, pre-associated relationship data; and 
the computer operable to relay the unique dose control signal to the at least one radiographic imaging system.
Appropriate correction is required.
Claim 34 is objected to because of the following informalities:  
Claim 34 should be amended as follows:
34. (Currently Amended) The device of claim 17, wherein the unique dose control signal forms an input to an automatic exposure control of the at least one radiographic imaging system.
Appropriate correction is required.
Claims 26-32, 35-37, and 46 are objected to because of the following informalities:  
Claim 26 should be amended as follows:
26. (Currently Amended) A computer-implemented method, comprising: 
receiving a clinical indication of interest; 
identifying an image quality index based on a mapping between clinical indications and image quality indexes by utilizing the received clinical indication of interest; 
identifying at least one of an acquisition parameter or a reconstruction parameter based on the image quality indexes and a pre-determined mapping between the image quality indexes, [[and]] acquisition parameters, and reconstruction parameters; Page 4 of 23Application No. 16/744,401 Response to Office Action dated 12/24/2020and 
scanning an object by employing the acquisition parameter with a computed-tomography scanner or reconstructing an image of an object by employing the reconstruction parameter.
Appropriate correction is required.
Claims 27 and 28 are objected to because of the following informalities:  
Claim 27 should be amended as follows:
27. (Currently Amended) The computer-implemented method of claim 26, wherein the image quality index represents at least one of a low-contrast detectability or an image noise.
Appropriate correction is required.
Claim 28 is objected to because of the following informalities:  
Claim 28 should be amended as follows:
-implemented method of claim 27, wherein the image quality index further represents an image domain noise.
Appropriate correction is required.
Claim 29 is objected to because of the following informalities:  
Claim 29 should be amended as follows:
29. (Currently Amended) The computer-implemented method of claim 26, wherein the clinical indication of interest includes one of a liver tumor, a liver bleeding, or cirrhosis.
Appropriate correction is required.
Claim 30 is objected to because of the following informalities:  
Claim 30 should be amended as follows:
30. (Currently Amended) The computer-implemented method of claim 26, further comprising: 
obtaining a clinician's image preference; and 
wherein identifying at least one of an acquisition parameter or a reconstruction parameter based on the image quality indexes [[index]] and a pre-determined mapping further Page 5 of 23Application No. 16/744,401Response to Office Action dated 12/24/2020comprises identifying at least one of the acquisition parameter or the reconstruction parameter based on .
Appropriate correction is required.
Claim 31 is objected to because of the following informalities: 
Claim 31 should be amended as follows:
-implemented method of claim 26, further comprising: 
receiving an input indicating a value of the image quality index; 
updating at least one of the acquisition parameter or the reconstruction parameter based on the image quality index; and 
displaying at least one of the updated acquisition parameter or the updated reconstruction parameter.
Appropriate correction is required.
Claim 32 is objected to because of the following informalities:  
Claim 32 should be amended as follows:
32. (Currently Amended) The computer-implemented method of claim 26, further comprising: 
determining an estimated dose for at least one of the acquisition parameter or the .
Appropriate correction is required.
Claim 35 is objected to because of the following informalities:  
Claim 35 should be amended as follows:
35. (Currently Amended) The computer-implemented method of claim 26, further comprising: 
communicating a dose control signal associated with of the acquisition parameter or the reconstruction parameter to an input to an automatic exposure control of at least one radiographic imaging system.
Appropriate correction is required.
Claim 36 is objected to because of the following informalities: 
Claim 36 should be amended as follows:
36. (Currently Amended) The computer-implemented method of claim 26, wherein the image quality index is based on a matched filter.
Appropriate correction is required.
Claim 37 is objected to because of the following informalities: 
Claim 37 should be amended as follows:
37. (Currently Amended) The computer-implemented method of claim 26 further comprising: 
receiving a patient size quantification; and 
identifying the image quality index by utilizing the received patient size quantification .
Appropriate correction is required.
Claim 46 is objected to because of the following informalities:  
Claim 46 should be amended as follows:
46. (Currently Amended) The computer-implemented method of claim 26, further comprising: 
displaying the identified acquisition parameter or the identified reconstruction parameter.
Appropriate correction is required.
Claim 38 is objected to because of the following informalities:  
Claim 38 should be amended as follows:
38. (Currently Amended) An imaging system comprising: 

the computer configured to determine one or more scaling parameters for the first radiographic imaging system using at least one contrast value of an image from the first radiographic imaging system relative to one or more of [[a]] selected contrast references radiographic imaging system relative to a selected reference object size; Page 7 of 23Application No. 16/744,401 Response to Office Action dated 12/24/2020 
the computer further configured to scale an image quality metric of a plurality of objects in the plurality of previously obtained radiographic images received from the first radiographic imaging system; 
the computer further configured to obtain the base relationship data for the first radiographic imaging system by using the scaled image quality metric of the plurality of objects in the plurality of previously obtained radiographic images received from the first radiographic imaging system; 
the computer further configured to translate at least one image quality measure value at a flux index value of the first radiographic imaging system to at least one image quality measure value at a flux index value of a second radiographic imaging system in an accordance with the base relationship data; and 
.
Appropriate correction is required.
Claims 39, 43, and 44 are objected to because of the following informalities: 
Claim 39 should be amended as follows:
39. (Currently Amended) A method comprising: 
storing, in a computer associated with at least one radiographic imaging system, base relationship data representative of a mathematical relationship derived from a plurality of flux levels of a plurality of previously obtained radiographic images; 
determining one or more scaling parameters using at least one contrast value of an image relative to one or more of [[a]] selected contrast references 
scaling an image quality metric of a plurality of objects in the plurality of previously obtained radiographic images using the one or more scaling parameters; 
obtaining the based relationship data by using the scaled image quality metric of the plurality of objects in the plurality of previously obtained radiographic images 
associating image quality metrics correspondingly with flux levels in an accordance with the base relationship data; 

storing image quality selection data corresponding to at least one selected image quality metric; 
calculating a unique dose control signal for at least one radiographic imaging operation in an accordance with an application of the image quality selection data to corresponding[[,]] pre-associated relationship data; and 
relaying the unique dose control signal to the at least one radiographic imaging system.
Appropriate correction is required.
Claim 43 is objected to because of the following informalities:  
Claim 43 should be amended as follows:
43. (Currently Amended) The method of claim [[39]] 39, further comprising: 
communicating a dose control signal associated with at least one of an acquisition parameter or a reconstruction parameter to an input to an automatic exposure control of the at least one radiographic imaging system .
Appropriate correction is required.
Claim 44 is objected to because of the following informalities:  
Claim 44 should be amended as follows:
44. (Currently Amended) The method of claim [[39]] 39, wherein the image quality metric of the plurality of objects in the plurality of previously obtained radiographic images is based on a matched filter.

Claims 40 and 42 are objected to because of the following informalities:  
Claim 40 should be amended as follows:
40. (Currently Amended) A system comprising: 
an input operable to receive a clinical indication of interest; 
a computer operable to identify an image quality index based on a mapping between clinical indications and image quality indexes by using the received clinical indication of interest; 
the computer configured to identify at least one of an acquisition parameter or a reconstruction parameter based on the idenfitied image quality index and a pre-determined mapping between image quality indexes, [[and]] acquisition parameters, and reconstruction parameters; Page 9 of 23Application No. 16/744,401 Response to Office Action dated 12/24/2020 
the computer configured to display at least one of the identified acquisition parameter or the identified reconstruction parameter; and 
the computer configured to scan an object by employing the identified acquisition parameter with a computed tomography scanner or reconstruct an image of an object by employing the identified reconstruction parameter.
Appropriate correction is required.
Claim 42 is objected to because of the following informalities: 
Claim 42 should be amended as follows:
42. (Currently Amended) The system of claim [[40]] 40, wherein the dose control signal forms an input to an automatic exposure control of .

Claim 41 is objected to because of the following informalities:  
Claim 41 should be amended as follows:
41. (Currently Amended) A method comprising: 
storing, in a computer, base relationship data representative of a mathematical relationship derived from a plurality of flux levels of a plurality of previously obtained radiographic images received from a first radiographic imaging system; 
determining one or more scaling parameters for the first radiographic imaging system using at least one contrast value of an image from the first radiographic imaging system relative to [[a]] one or more of [[a]] selected contrast references radiographic imaging system relative to a selected reference object size; 
scaling an image quality metric of a plurality of objects in the plurality of previously obtained radiographic images received from the first radiographic imaging system using the one or more scaling parameters; 
obtaining the base relationship data for the first radiographic imaging system by using the scaled image quality metric of the plurality of objects in the plurality of previously obtained radiographic images received from the first radiographic imaging system 

calculating a dose control signal to produce an imaging performance on the second radiographic imaging system using the flux index value of the second radiographic imaging system.
Appropriate correction is required.
Claim 45 is objected to because of the following informalities:  
Claim 45 should be amended as follows:
45. (Currently Amended) A system comprising: 
a computer associated with at least one radiographic image acquisition system; 
an input operable to receive base relationship data representative of a mathematical relationship derived from a plurality of flux levels of a plurality of radiographic phantom images;
the computer including a memory operable to store the base relationship data;
the computer operable to associate image quality metrics correspondingly with flux Page 11 of 23Application No. 16/744,401Response to Office Action dated 12/24/2020 levels in an accordance with the base relationship data; 

an input operable to receive image quality selection data corresponding to at least one selected image quality metric; 
an input operable to receive radiological clinical acceptability opinions and representative images for a clinical diagnostic task; 

the memory operable to store acceptable patient image quality metrics for a diagnostic task; 
the computer operable to receive patient information about a patient to be scanned; 
the computer operable to associate the patient information with the stored acceptable patient image quality metrics; 
the computer operable to calculate a unique dose control signal for at least one radiographic imaging operation in an accordance with an acceptable image quality metric associated with the patient to be scanned; and 
an output operable to relay each dose control signal to an associated one of the at least one radiographic image acquisition system .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 42, 44, and 45 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 42 recites a limitation “the dose control signal” in line 1, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 42 recites a functional limitation “the dose control signal forms an input to an automatic exposure control of at least one radiographic imaging system” in lines 1-2, which renders the claim indefinite because the boundaries of the functional limitation are unclear.
Claim 44 recites a limitation “the image quality” in line 1, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.  Claim 39 recites a limitation “an image quality metric” in line 8.
Claim 45 recites a limitation “the one or more radiographic imagers” in lines 23-24, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.  Claim 45 recites a limitation “at least one radiographic image acquisition system” in line 2.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 42 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Amendment
Applicant’s amendments filed 24 March 2021 with respect to claims 27 and 28 have been fully considered.  The objection of claims 27 and 28 has been withdrawn.
Applicant’s amendments filed 24 March 2021 with respect to claim 28 have been fully considered.  The objection of claim 28 has been withdrawn.
Applicant’s amendments filed 24 March 2021 with respect to claim 29 have been fully considered.  The objection of claim 29 has been withdrawn.
Applicant’s amendments filed 24 March 2021 with respect to claim 30 have been fully considered.  The objections of claim 30 have been withdrawn.
Applicant’s amendments filed 24 March 2021 with respect to claim 32 have been fully considered.  The objections of claim 32 have been withdrawn.
Applicant’s amendments filed 24 March 2021 with respect to claim 36 have been fully considered.  The objections of claim 36 have been withdrawn.
Applicant’s amendments filed 24 March 2021 with respect to claims 39, 43, and 44 have been fully considered.  The objections of claims 39, 43, and 44 have been withdrawn.
Applicant’s amendments filed 24 March 2021 with respect to claims 17, 36, 38, 39, 41, and 43 have been fully considered.  The rejection of claims 17, 36, 38, 39, 41, and 43 under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, has been withdrawn.

Response to Arguments
Applicant’s arguments filed 24 March 2021, with respect to claims 17, 26-32, and 34-46 have been fully considered and are persuasive.  The rejection of claims 17, 26-32, and 34-46 under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, has been withdrawn.
Applicant’s arguments filed 24 March 2021, with respect to claims 26-32 have been fully considered and are persuasive.  The rejection of claims 26-32 under 35 U.S.C. 102(a)(2) as being anticipated by Dhanantwari et al. (U. S. Patent No. 10,706,506 B2) has been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Reiner (U. S. Patent No. 8,333,508 B2) disclosed a multi-functional medical imaging quality-assurance sensor.
Wang et al. (U. S. Patent No. 7,840,249 B2) disclosed clinical micro-CT (CMCT) methods, techniques, and an apparatus.
Nishide et al. (U. S. Patent No. 7,756,240 B2) disclosed an X-ray computed-tomography apparatus.
Hirokawa et al. (U. S. Patent No. 7,602,880 B2) disclosed an X-ray CT apparatus.
Toth (U. S. Patent No. 7,280,635 B2) disclosed processes and an apparatus for managing a selection of a low-kVp and a reduction of a dose and providing an increased contrast enhancement in non-destructive imaging.
Hsieh (U. S. Patent No. 5,696,807 A) disclosed methods and an apparatus for modulating a current of an X-ray tube.
Reitan (U. S. Patent No. 5,600,574 A) disclosed automated image-quality control.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491.  The examiner can normally be reached on Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884


/Allen C. Ho/Primary Examiner, Art Unit 2884